1

2

3                                UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6     ELIAS G. MONTALVO,                                  Case No. 3:20-cv-00131-MMD-WGC
7                                        Petitioner,                   ORDER
             v.
8

9     WARDEN BACA, et al.,
10                                   Respondents.
11

12          This action is a petition for a writ of habeas corpus, under 28 U.S.C. § 2254, by
13   Elias G. Montalvo, an individual incarcerated at the Northern Nevada Correctional Center.
14   On February 25, 2020, Montalvo filed an application to proceed in forma pauperis (ECF
15   No. 1), along with his habeas petition (ECF Nos. 1-1), exhibits (ECF No. 1-2), a motion
16   for appointment of counsel (ECF No. 1-3), a motion for an evidentiary hearing (ECF No.
17   1-4), a motion to file excess pages (ECF No. 1-5), and a civil cover sheet (ECF No. 1-6).
18          In light of the information provided in the application to proceed in forma pauperis,
19   the Court finds that Montalvo is able to pay the $5 filing fee for this action.
20          It is therefore ordered that Petitioner’s application to proceed in forma pauperis
21   (ECF No. 1) is denied. Petitioner will have 30 days from the date of this order to have
22   payment of the filing fee of five dollars ($5) sent to the Clerk of Court. Failure to comply
23   with this order will result in dismissal of this action.
24   ///
25   ///
26   ///
27   ///
28
1           It is further ordered that the Clerk of Court is directed to send Petitioner two copies

2    of this order. Petitioner is ordered to make the necessary arrangements to have one copy

3    of this order attached to the check sent to the Clerk of Court in payment of the filing fee.

4           DATED THIS 9th day of March 2020.

5

6
                                                MIRANDA M. DU,
7                                               CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                   2
